BAYLESS, J.
This proceeding was commenced subsequent to the proceeding and judgment entered by the court in No. 32246, Willis Newton v. State of Oklahoma ex rel. Dixie Gilmer, County Attorney, 200 Okla. 686, 199 P. 2d 611, in which a judgment was entered in favor of the State of Oklahoma against the said Willis Newton. The issues involved and the parties to this cause are the same as in cause No. 32246.
In view of our holding in cause No. 32246, it is unnecessary to consider this cause further.
Judgment affirmed.
HURST, C.J., DAVISON, V.C.J.,. and RILEY, WELCH, GIBSON, qnd LUT-TRELL, JJ., concur.